           4:17-cr-40032-MMM # 154   Page 1 of 1
                                                                           E-FILED
                                           Thursday, 23 January, 2020 10:45:46 AM
                                                      Clerk, U.S. District Court, ILCD




                                 s/juror




 s/juror                        s/juror


s/juror                         s/juror


s/juror                         s/juror


s/juror                         s/juror

                                s/juror
s/juror


                                s/juror
s/juror
